I concur with the majority's disposition of the defendant's second assignment of error. However, I must respectfully dissent from the result reached with respect to the first assignment of error. I do not find this case to be distinguishable from the long line of authority that holds that a confidential informant's identity need not be revealed to a defendant where the informant's testimony is not vital to establishing an element of the crime, and where the informant's identity is not helpful to the defense because the transaction in question was entirely observed by a police officer. See State v. Williams
(1983), 4 Ohio St.3d 74, 4 OBR 196, 446 N.E.2d 779, syllabus.
As noted in the majority's opinion, the court in Williams
held that disclosure of the informant's identity was not mandated because the illegal transaction was entirely witnessed by a police officer. Here, the evidence is that Officer Winters purchased the contraband sub judice directly from the *Page 337 
defendant. Further, Officer Winters observed the defendant on two occasions. On the first occasion, the defendant was with Officer Winters in the officer's automobile for approximately forty minutes. During the second instance, the defendant was with Officer Winters in the officer's automobile for over an hour. I would therefore conclude, as did the court in Williams, that since Officer Winters (and Officer Dilbert) positively identified the defendant, there was sufficient evidence to support a finding that the informant's testimony would not have been helpful to defendant's claim of mistaken identity.
Resultantly, on the state of the record sub judice, I would respectfully overrule the defendant's first assignment of error.